         Case 3:21-cv-00035-HDM-WGC Document 4 Filed 01/25/21 Page 1 of 4



 1

 2

 3                       UNITED STATES DISTRICT COURT
 4                            DISTRICT OF NEVADA
 5   JOHN L. JACKSON,                        Case No. 3:21-cv-00035-HDM-WGC
 6                         Petitioner,
           v.                                            ORDER
 7
     THE STATE OF NEVADA, et al.,
 8
                          Respondents.
 9
10        Pro se Petitioner John L. Jackson, a Nevada state prisoner,
11   initiated this habeas corpus action with a Motion to Correct
12   Illegal Sentence and Motion for Appointment of Counsel. (ECF
13   Nos. 1-2,   1-3.)   Currently    before     the   Court     is   Jackson’s
14   Application to Proceed In Forma Pauperis (“IFP”) (ECF No. 1). 1
15        A $5.00 filing fee is required to initiate a habeas action in
16   a federal district court. 28 U.S.C. § 1914(a); Judicial Conference
17   Schedule of Fees. The court may authorize a person to begin an
18   action without prepaying fees and costs if the person demonstrates
19   indigency. 28 U.S.C. § 1915; LSR 1-1, 1-2. The IFP application
20   must be submitted on a form provided by the court and include
21   specific financial information and a declaration confirming under
22   the penalty of perjury that the financial information is true. Id.
23        Here, Jackson’s IFP application and supporting documents show
24   he is able to pay the $5 filing fee. Thus, he does not qualify for
25   a fee waiver. The Court therefore denies the IFP application and
26
     1 The initial screening under the Rules Governing Section 2254 Cases in
27   the United States District Courts (“Habeas Rule(s)”) and consideration
     of Jackson’s motions are deferred to until such time as he has fully
28   complied with this order.


                                         1
            Case 3:21-cv-00035-HDM-WGC Document 4 Filed 01/25/21 Page 2 of 4



 1   gives Jackson until March 8, 2021, to pay the $5 filing fee.

 2          In addition, two errors require Jackson to amend his pleading.

 3   First, Jackson filed a “motion to correct illegal sentence.”

 4   However, he is in custody pursuant to a state court judgment of

 5   conviction, so the only proper basis for his claims is 28 U.S.C.

 6   § 2254. See White v. Lambert, 370 F.3d 1002, 1005–07 (9th Cir.

 7   2004), overruled on other grounds by Hayward v. Marshall, 603 F.3d

 8   546, 555 (9th Cir. 2010) (en banc). A state prisoner proceeding

 9   pro se is required to file his petition for writ of habeas corpus
10   under 28 U.S.C. § 2254 on the court’s approved form. See LSR 3-1;
11   Habeas Rule 2(d). The form is important as it provides the Court
12   with    necessary    information   to       conduct   a   preliminary    review.
13   Jackson must therefore file an amended petition on the § 2254 form.
14          Second, Jackson has not named a proper respondent. He named
15   the State of Nevada as the respondent, but that is incorrect.
16   Habeas Rule 2(a) states that, when a petitioner is “in custody
17   under a state-court judgment, the petition must name as respondent
18   the state officer who has custody.” 2 Failure to name the proper
19   respondent strips the district court of personal jurisdiction.

20   Smith v. Idaho, 392 F.3d 350, 354 (9th Cir. 2004); Ortiz-Sandoval

21   v. Gomez, 81 F.3d 891, 894 (9th Cir. 1996). As such, Jackson is

22   instructed     to   file   an   amended      petition     naming   the   correct

23   respondent.

24          If Jackson chooses to file an amended petition, he is advised

25   to carefully follow the instructions on the form. The Habeas Rules

26

27   2 This is typically the warden of the prison or detention facility.

     However, the Court expresses no opinion as to the proper respondent here.
28   Cf. Habeas Rule 2(b), Advisory Committee Note to 1976 Adoption.


                                             2
         Case 3:21-cv-00035-HDM-WGC Document 4 Filed 01/25/21 Page 3 of 4



 1   require that a petition: (1) specify all the grounds for relief

 2   available to the petitioner; (2) state the facts supporting each

 3   ground;     (3)   state   the     relief    requested;   (4)   be   printed,

 4   typewritten, or legibly handwritten; and (5) be signed under

 5   penalty of perjury by the petitioner. See Habeas Rule 2(c). The

 6   amended petition should set forth the claims in short and plain

 7   terms, simply, concisely, and directly. This means Jackson should

 8   avoid lengthy legal and factual argument as well as excessive

 9   citations to case law. Instead, for each claim he should summarize
10   the information he believes to be relevant in his own words and
11   specifically identify what constitutional right he believes was
12   violated.
13        IT IS THEREFORE ORDERED:
14        1. Petitioner John L. Jackson’s Application to Proceed In
15             Forma Pauperis (ECF No. 1) is DENIED.
16        2. The Clerk of Court is instructed to send Jackson (i) two
17             copies of this order, and (ii) two copies of the form
18             petition for writ of habeas corpus pursuant to 28 U.S.C.
19             § 2254. Jackson must make the necessary arrangements to

20             have a copy of this order attached to the check for the

21             filing fee.

22        3. By March 8, 2021, Jackson must (i) pay the $5.00 filing

23             fee, and (ii) file an amended petition that corrects the

24             noted deficiencies.

25        4. Jackson must clearly title the amended petition as such by

26             writing   the   words    “FIRST    AMENDED”    immediately   above

27             “Petition for a Writ of Habeas Corpus Pursuant to 28 U.S.C.

28             § 2254” on the first page and including 3:21-cv-0035-HDM-


                                            3
     Case 3:21-cv-00035-HDM-WGC Document 4 Filed 01/25/21 Page 4 of 4



 1      WGC in the space for the case number (“CASE NO.”).

 2   5. The initial screening of Jackson’s petition under the

 3      Habeas Rules and consideration of his motions are deferred

 4      until such time as he has fully complied with this order.

 5   6. If Jackson fails to comply with this order by the March 8,

 6      2021   deadline,    this   case    will   be   dismissed   without

 7      prejudice and without further advance notice.

 8   DATED: this 25th day of January 2021.

 9
10
                                          HOWARD D. MCKIBBEN
11                                        UNITED STATES DISTRICT JUDGE
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                    4
